DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 17/216,096 filed on March 29, 2021.  Currently claims 1-20 remain in the examination. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

3.	Applicant’s disclosure of related application information is acknowledged.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0169738 A1 to David et al. (hereinafter “David”). 
Regarding claim 8, David teaches a graphically encoded icon 102 comprising a label 100 (see figure 1 and 2) which can be used on goods (see paragraph 0016) comprising a static portion 102 (see paragraph 0016); and the static portion can have barcode or QR code which can be read by the reader (see paragraph 0027); and an intrinsic portion 102 (see figure 2 and paragraph 0018) which is a stimuli-responsive material, and when a temperature condition is reached (an attribute), the triggering occurs, and the warning label including X mark as shown in figure 2 appears – a second state.  First state is warning is not visible or normal state.  
Regarding claim 9, the software (see paragraph 0027) is configured to read image data including machine-readable code.  The warning message underneath the X mark may be read by the image recognition software.
 Regarding claim 10, the “X” mark as shown in figure 2 may be interpreted as non-human readable since it does not have a clear meaning although one can know what to do seeing the sign.  
Regarding claim 11, the barcode or QR code (see paragraph 0027) is non-human readable.  
Regarding claims 12 and 13, the triggering mechanism a change in temperature (see paragraphs 0012 and 0019) which occurs automatically.  

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

8.	Claims 1-7, 16-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,963,773 B2 to Stanton et al. (hereinafter “773 patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other as the following claims comparison would show.  

Instant Application

773 patent
Claim 1
A user instrument for engaging in a transaction, comprising: 
a graphically encoded icon, comprising: 
a static portion; 
an intrinsic portion comprising an area of stimuli-responsive material defining a first machine-readable indicia; wherein: 
at least a portion of the stimuli-responsive material transforms from a first state to a second state in response to a trigger; 
the transformation from the first state to the second state of the portion of 
the second machine-readable indicia comprises information to permit or deny the user to engage in a transaction via the user instrument.


A user instrument for engaging in a transaction, comprising: 

a graphically encoded icon, comprising: 

a static portion; 

an intrinsic portion comprising an area of stimuli-responsive material defining a first machine-readable indicia; wherein: 

at least a portion of the stimuli-responsive material transforms from a first state to a second state in response to a trigger;

the transformation from the first state to the second state of the portion of the stimuli-response material results in a second machine-readable indicia; 

the transformation of the stimuli-responsive material from the first state to the second state is semi-irreversible; and 

the second machine-readable indicia comprises information to permit or deny the user to engage in a transaction via the user instrument.

The user instrument of claim 1, wherein: the user instrument is a credit card; the trigger is a transaction using the credit card; and the second machine-readable indicia comprises information relating to the transaction using the credit card.
Claim 2
The user instrument of claim 1, wherein: the user instrument is a credit card; the trigger is a transaction using the credit card; and second machine-readable indicia comprises information relating to the transaction using the credit card.
Claim 3
The user instrument of claim 1, wherein: the user instrument is a security badge; the trigger is a signal operable to transform the stimuli-responsive material from the first state to the second state; and the second machine-readable indicia comprises information that allows or denies the user entry into a restricted location.

Claim 3
The user instrument of claim 1, wherein: the user instrument is a security badge; the trigger is a signal operable to transform the stimuli-responsive material from the first state to the second state; and the second machine-readable indicia comprises information that allows or denies the user entry into a restricted location.
Claim 4
The user instrument of claim 1, wherein the user instrument is a label.

Claim 4
The user instrument of claim 1, wherein the user instrument is a label.
Claim 5
The user instrument of claim 1, further comprising a second area of stimuli- responsive material configured to transform in response to a trigger, wherein the transformation of the stimuli-responsive material of the second area results in human readable indicia.

Claim 5
The user instrument of claim 1, further comprising a second area of stimuli-responsive material configured to transform in response to a trigger, wherein the transformation of the stimuli-responsive material of the second area results in human readable indicia.
Claim 6
The user instrument of claim 5, wherein the second area of stimuli-


The user instrument of claim 5, wherein the second area of stimuli-responsive 

The user instrument of claim 1, wherein the machine-readable indicia is non-human readable.


See claim 1 above.
Claim 16
An article, comprising:
a user instrument associated with a user, the user instrument comprising a graphically encoded icon, the graphically-encoded icon comprising an area of stimuli-responsive material defining a machine-readable indicia; wherein: the stimuli-responsive material is configured to change from a first state to a second state in response to a trigger; and after the change of the stimuli-responsive material from the first state to the second state, the machine-readable indicia comprises information to permit or deny a user to engage in a transaction using the user instrument.


See claim 1 above.  
Claim 17
The article of claim 16, wherein the user instrument is selected from the list consisting of: a label, a credit card, and a badge.

See claim 2 

Claim 18 
The article of claim 16, wherein the machine-readable indicia is non-human readable 

See claim 1 above.  
Claim 20 
The article of claim 16, wherein the graphically encoded icon is configured as a QR code.  

See claim 1 above.  


	As shown in claim 1 comparison above, the underlined section of claim 1 of 773 patent clearly limit the same limitation of claim 1 of the instant application.  Since they are limited to the same subject matter, the scope of claim 1 of the instant application is broader than that of 773 
	Regarding claims 18 and 19, the machine-readable code (1D or 2D barcode or QR code) is generally meaningless to human. QR code is an embodiment of machine-readable code.  

9.	Claims 8, 9, and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, and 13-15 of U.S. Patent No. 10,460,222 B2 to Stanton et al. (hereinafter “222 patent”).   Although the claims at issue are not identical, they are not patentably distinct from each other as the following claims comparison would show.  


Instant Application

222 patent
Claim 8
A graphically encoded icon, comprising:
a label attached to an object, 

the label comprising a static portion and an intrinsic portion; wherein: the static portion comprises machine-readable indicia; 

the intrinsic portion comprises an area of stimuli-responsive material; and the stimuli-responsive material is configured to change from a first state to a second state in response to a trigger, the change in state being based on an attribute about the object. 

Claim 1
A graphically encoded icon, comprising: 

a label attached to an object,

the label comprising a static portion and an intrinsic portion; wherein: the static portion comprises static machine-readable indicia; 

the intrinsic portion comprises a first area comprising a stimuli-responsive material, and a second area comprising stimuli-responsive material; the stimuli-responsive material is configured to change from a first state to a second state in response to a trigger, the change in state being based on an attribute about the object;

the change in state of the stimuli-responsive material in the first area is semi-irreversible; and the change of state of the stimuli-responsive material in the second area is reversible.
Claim 9
The graphically encoded icon of claim 8, wherein the change in state of the 


The graphically encoded icon of claim 1, wherein the change in state of the stimuli-responsive material of at least 

The graphically encoded icon of claim 8, wherein the trigger is a change in temperature, and wherein the trigger occurs when the change in temperature is above or below a predetermined threshold.
Claim 6
The graphically encoded icon of claim 1, wherein the trigger is a change in temperature, wherein the trigger occurs when the change in temperature is above a predetermined threshold.
Claim 13
The graphically encoded icon of claim 8, wherein the trigger occurs automatically based on a predetermined condition about the attribute of the object.

Claim 13
A graphically encoded icon, comprising: a label attached to an object, the label comprising a static portion and an intrinsic portion; wherein: the static portion comprises static machine-readable indicia; the intrinsic portion comprises a first area comprising stimuli-responsive material and a second area comprising stimuli-responsive material, the stimuli-responsive material being configured to change from a first state to a second state in response to a trigger, the change in state being based on an attribute about the object; the change in state of the stimuli-responsive material in the first area results in machine-readable indicia; and the change in state of the stimuli-responsive material in the second area results in human readable indicia.
Claim 14
The graphically encoded icon of claim 8, wherein the transformation of the stimuli- responsive material is a change in reflection of the stimuli-responsive material.

Claim 14
The graphically encoded icon of claim 13, wherein the change in state of the stimuli-responsive material of at least one of the first area and the second area is a change in reflection of the stimuli-responsive material.
Claim 15
The graphically encoded icon of claim 8, wherein the transformation of the stimuli- responsive material is a change in the transparency of the stimuli-responsive material.

Claim 15 
The graphically encoded icon of claim 13, wherein the change of the stimuli-responsive material of at least one of the first area and the second area is state is a change in the transparency of the stimuli-responsive material.




10.	Claims 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S. Patent No. 10,963, 773 B2 to Stanton et al. (hereinafter “773 patent”) in view of claim 9 of U.S. Patent No. 10,460,222 B2 to Stanton et al. (hereinafter “222 patent”).  
Regarding claim 19, it appears to be a combination of claim 1 of 777 patent and claim 9 of 222 patent.  

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
October 20, 2021